Citation Nr: 1146653	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  05-39 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for residuals of an injury to the left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for an increased (compensable) rating for residuals of an injury to the left elbow.  In November 2009, the Board remanded the matter for additional development.

In April 2011, while the case was in remand status, the Veteran filed an application to reopen a previously denied claim for service connection for bilateral hearing loss.  In May 2011, the RO declined to take action on the application, noting that the hearing loss issue was "currently under [a]ppeal[]."  Notably, however, the record shows that the Board entered a final decision on the appeal of that issue in November 2009.  In addition, there is nothing in the claims file to suggest that the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, his application to reopen is REFERRED to the RO for appropriate action.

For the reasons set forth below, the Veteran's claim for an increased (compensable) rating for residuals of an injury to the left elbow is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

When the issue currently on appeal was remanded in November 2009, the Board requested, among other things, that the agency of original jurisdiction (AOJ) obtain relevant records of treatment from the VA Medical Center (VAMC) in Miami, Florida, dated since November 2007.  The Board also requested that the Veteran be scheduled for a VA joints examination.  Following review of the claims file and examination of the Veteran, the examiner was to offer an opinion as to whether the Veteran had arthritis of his left elbow and, if so, whether it was at least as likely as not related to an in-service avulsion-type fracture of the left lateral epicondyle, or whether it was more likely due to a post-service fracture of the distal humerus with screw inserted through the medial epicondyle.  A rationale was to be provided.

Unfortunately, the requested development has not been fully completed.  The claims file does not reflect that the AOJ made any effort to obtain relevant records of treatment from the Miami VAMC dated since November 2007.  (Although the Veteran did not respond to the AOJ's requests for dates of relevant treatment, the Board's request for development was not predicated on a response from the Veteran.)  Moreover, although the Veteran was afforded a VA joints examination in June 2010, and an opinion was obtained to the effect that the Veteran did not have arthritis in his left elbow, the examiner offered no discussion as to the significance, if any, of an August 2004 VA x-ray report containing a clinical impression of "mild degenerative change presumably post-traumatic in the [left] elbow joint."  In addition, although the examiner further opined that the Veteran's restriction of motion of the extension of the elbow was most likely related to post-service injury, the only reasons cited for that conclusion were the examiner's "medical clinical experience, review of the medical records, and the report of the x-rays reviewed."  No substantive explanation was provided.

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  A remand is required.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of primary care and orthopedic clinic records pertaining to any treatment the Veteran has received for his left elbow through the VA Miami Healthcare System since November 2007.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA joints examination.  The examiner should review the claims file.  The left elbow should be x-rayed, and all other studies and/or tests deemed necessary should be conducted and the results reported.

Following review of the claims file, examination of the Veteran, and review of the results of x-rays and any other studies and/or tests deemed necessary, the examiner should offer an opinion as whether the Veteran has arthritis of the left elbow.  In so doing, the examiner should discuss the significance, if any, of an August 2004 VA x-ray report containing a clinical impression of "mild degenerative change presumably post-traumatic in the [left] elbow joint," and a December 2007 VA x-ray report containing a clinical impression of "stable examination of the left elbow [as compared to the previous study in August 2004]."

If it is the examiner's conclusion that the Veteran has arthritis of the left elbow, the examiner should offer a further opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the arthritis is related to an in-service avulsion-type fracture of the left lateral epicondyle, or whether it is more likely that the arthritis is due to a post-service fracture of the distal humerus with screw inserted through the medial epicondyle.

A complete medical rationale should be provided for the opinions expressed.

3.  After conducting any additional development deemed necessary, the claim should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

